Exhibit IMMEDIATE RELEASE May 20, 2008 UNITED NATURAL FOODS REPORTS SALES AND EARNINGS FOR THE THIRD QUARTER OF FISCAL · QUARTERLY NET SALES OF $% FROM THE THIRD QUARTER OF FISCAL 2007. · REPORTS QUARTERLY NET INCOME OF $13 MILLION, OR $0.30 PER DILUTED SHARE. Dayville, Connecticut – May 20, 2008 United Natural Foods, Inc. (Nasdaq: UNFI) (the “Company”) today reported net sales of $887.0 million for the third quarter of fiscal 2008, ended April 26, 2008, an increase of approximately $154.4 million, or 21%, from net sales of $732.5 million recorded in the third quarter of fiscal 2007.Excluding the effect of the Company’s November 2007 acquisition of Millbrook Distribution Services, Inc. (“Millbrook”), net sales increased by approximately $77.2 million, or 10.5%, to $809.7 million. The Company reported net income of $13.0 million, or $0.30 per diluted share, for the third quarter of fiscal 2008. Millbrook, which the Company acquired in the second quarter of fiscal 2008, negatively impacted net income by approximately $2.4 million, or $0.06 per diluted share, for the third quarter of fiscal 2008.
